MANDATE

                                Court of Appeals
                           First District of Texas

                                 NO. 01-14-00188-CR

                           DEVEON ANTOINE, Appellant

                                          V.

                          THE STATE OF TEXAS, Appellee

     Appeal from the 177th District Court of Harris County. (Tr. Ct. No. 1326805).


TO THE 177TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 27th day of August 2015, the case upon appeal to revise
or to reverse your judgment was determined. This Court made its order in these words:
                    This case is an appeal from the final judgment signed
             by the trial court on February 28, 2014. After submitting the
             case on the appellate record and the arguments properly
             raised by the parties, the Court holds that the trial court’s
             judgment contains no reversible error. Accordingly, the Court
             affirms the trial court’s judgment.

                    The Court orders that this decision be certified below
             for observance.

             Judgment rendered August 27, 2015.
              Per curiam opinion delivered by panel consisting of Justices
              Keyes, Huddle, and Lloyd.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.




November 6, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT